DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-9, 12-13, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKANO (US 2017/0199607) in view of LIU et al. (US 2016/0101609).
	Regarding claims 1 and 20, NAKANO teaches applying an adhesive 5 between an edge surface of a touch panel housing 6 and a touch panel 2, and assembling the housing and touch panel (para. 23).  NAKANO does not teach dispensing the adhesive on the edge, first and second curing, or pressing the parts against each other.  LIU teaches another method of bonding a touch panel 40 and 44 to housing 12 (para. 31; fig. 5) comprising applying the adhesive in a pattern, pre-curing the adhesive, assembling the two parts, and pressing the parts against each other (para. 37, 40, and 44-45).  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a curable adhesive of LIU as the edge adhesive of NAKANO, and bond via two activations and pressing, in order to help define a border of the adhesive and eliminate air bubbles in the adhesive (LIU; paras. 33 and 35).  It would have been obvious to one of ordinary skill in the art at the time of the invention to dispense the adhesive on to the housing of NAKANO because there would have been a reasonable expectation that the housing and touch panel would be bonded in the same manner whether the adhesive is pre-cure to the housing or panel (MPEP 2141; KSR), and LIU teaches that adhesive can be applied and pre-cured to both surfaces to be joined (LIU; para. 44).
	Regarding claim 2, LIU teaches performing second curing after assembling (para. 44).
	Regarding claims 3 and 21, LIU teaches utilizing liquid acrylic adhesives and liquid urethane adhesives (para. 32), such that it would have been obvious to one of ordinary skill in the art to utilize a urethane acrylic adhesive.
	Regarding claim 6, LIU teaches the first activation comprises dispensing a chemical catalyst (para. 37), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to dispense a catalyst as a liquid when applied to a liquid adhesive, and moisture curing was well known in the art.
	Regarding claim 7, LIU does not teach the cure and adhesion times claimed, but it would have been obvious to one of ordinary skill in the art at the time of the invention to vary the cure and adhesion times in the bonding process depending on the nature of the adhesives used in order to obtain a sufficiently strong bond.
	Regarding claim 8, LIU does not require a time limit between first and second activation.
	Regarding claim 9, LIU teaches using epoxy adhesive (para. 32).
	Regarding claim 12, LIU teaches UV curing adhesive (para. 40).
	Regarding claim 13, LIU does not teach the adhesive comprises UV and moisture curing the adhesive, LIU teaches catalyst curing and UV curing adhesives in the alternative (paras. 37 and 40) such that it would have been obvious to one of ordinary skill in the art to utilize an adhesive that is moisture and UV curable because there would have been a reasonable expectation that the alternative adhesives (UV curable and moisture curable) would function in the same manner (MPEP 2141).
	Regarding claim 16, LIU teaches slit coating (para. 36).
	Regarding claim 17, LIU teaches second activation by UV (para. 40).
	Regarding claim 18, LIU teaches second activation comprises dispensing a chemical catalyst (para. 45), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to dispense a catalyst as a liquid when applied to a liquid adhesive.
	Regarding claim 19, LIU teaches second activation by heating (para. 45).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as combined as applied to claim 1 above, and further in view of WILSON et al. (US 2017/0031525).
	Regarding claim 4, the modified NAKANO does not teach dispensing the adhesive using air.  WILSON teaches another method of bonding touch panel components, wherein the peripheral adhesive can be applied as either coating or spraying (para. 52).  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply adhesive of the references as combined because there would have been a reasonable expectation that the coating of NAKANO would performing the same bonding when sprayed (MPEP 2141) and spraying adhesive was a common technique of dispensing in the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as combined as applied to claim 1 above, and further in view of LIU et al. (US 2014/0246148).
	Regarding claim 14, the references as combined do not teach applying adhesive via jet dispensing.  LIU teaches another method of bonding a touch panel comprising dispensing adhesive via jet printer (para. 111).  It would have been obvious to one of ordinary skill in the art at the time of the invention to dispense the adhesive of the modified NAKANO reference via jet dispensing because such was a common means of adhesive dispensing in the art, and there would have been a reasonable expectation of bonding the display and housing of NAKANO in the same manner when adhesive is applied via jet printing (MPEP 2141).
	
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as combined as applied to claim 1 above, and further in view of WATANABE et al. (WO 2015/181918; citations to English translation provided).
	Regarding claim 15, the references as combined do not teach the screw pump method.  The references teach slit coating (LIU; para. 36).  WATANABE teaches another method of slit coating an adhesive, wherein a screw pump is utilized to dispense the adhesive (p. 6, paras. 1-2; Example 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a screw pump method of WATANABE in the slit coating methods of the modified NAKANO in order to excellently control liquid feed and enable forward and reverse flow of adhesive (WATANABE; p. 6, para. 1).


Allowable Subject Matter
Claims 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a method of bonding a touch panel and housing as claimed wherein the adhesive comprises denatured silicone or denatured acrylate adhesive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: OOHIRA (US 2010/0245706), SUGIYAMA et al. (US 2019/0049769), NAKAMURA et al. (US 2017/0104049), LEWIS et al. (US 2012/0092812), RAPPAPORT et al. (US 2013/0314648), SALINGER et al. (US 9,674,965), KUBOYAMA et al. (US 9,715,301), REN et al. (WO 2016/131269), WANG (WO 2018/161424), SHIRAISHI (US 2015/0153829), SHUTA et al. (WO 2017/029800), BENKLEY, III et al. (US 2018/0213646), OGURA (US 2017/0308192), LU et al. (US 2015/0036285), and NAKANISHI et al. (US 2005/0046622).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745